—In an action to recover damages for the defendants’ failure to approve a prospective buyer of the plaintiffs’ cooperative apartment, including the proprietary lease and stock in the defendant cooperative corporation, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Friedmann, J.), dated June 1, 1991, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that questions of fact exist with respect to whether the defendants acted in bad faith by failing to approve a prospective buyer of the plaintiffs’ cooperative apartment, including the proprietary lease and stock in the defendant cooperative corporation (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 540; cf., Aronson v Crane, 145 AD2d 455, 456; see also, Di Lorenzo, New York Condominium and Cooperative Law § 7.5, at 248-249 [1993 Cum Supp]). Thompson, J. P., Balletta, Pizzuto and Joy, JJ., concur.